Case
Case1:18-cv-02054-LPS
     1:18-cv-02054-LPS Document
                       Document68
                                58 Filed
                                   Filed01/28/20
                                         01/20/20 Page
                                                  Page11of
                                                         of28
                                                            3 PageID
                                                              PageID#:
                                                                     #:1827
                                                                       1918

                                                                                 Nathan R. Hoeschen
                                                                                 I.M. Pei Building
                                                                                 1105 North Market Street, 12th Floor
                                                                                 Wilmington, DE 19801
                                                                                 (302) 298-0709
                                                                                 nhoeschen@shawkeller.com



                                         January 20, 2020

BY CM/ECF & HAND DELIVERY                                               REDACTED-
The Honorable Leonard P. Stark                                          PUBLIC VERSION
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801
       Re:     Biogen International GmbH, et al. v. Banner Life Sciences LLC,
               C.A. No. 18-2054-LPS

Dear Judge Stark:
        This firm, along with Parker Poe Adams & Bernstein, LLP, represents Defendant Banner
Life Sciences LLC in the above-referenced litigation. We write regarding the Court’s entry of
final judgment in this matter pursuant to your Order during the teleconference on Friday, January
17.

         As the Court ordered, Banner negotiated with Biogen on the form of a proposed Order for
entry of Final Judgment and a limited Temporary Restraining Order (“TRO”) to allow Biogen
time to seek an injunction pending appeal from the Federal Circuit. Although the parties have
reached general agreement on the proposed Order relating to the Final Judgment (see paragraphs
1-3 of Exhibit A), the parties were unable to agree on three aspects of the TRO: (1) whether,
given that the patent only claims a method of use, Banner should be enjoined from commercial
activities that would not infringe the claims; (2) the reciprocity of the maintenance of the status
quo during the term of the TRO; and (3) the security required. (See the comparison of the
parties’ competing orders, attached as Exhibit B.)1

1. The Scope of Injunction Should Permit Non-Infringing Activities

        U.S. Patent No. 7,619,001 claims only a method of use, and therefore direct infringement
requires administration of product to a patient. Here, Banner does not administer its product to
anyone, so at most it could only be liable for infringement under 35 U.S.C. § 271(b) and (c).
Furthermore, liability for inducement or contributory infringement only lies if there is direct
infringement. Limelight Networks, Inc. v. Akamai Technologies, Inc., 572 U.S. 915, 921 (2014).
Hence, before patients have access to Banner’s product, there can be no infringing activity.

        Given that the patent claims a method of use, both forms of Order agree that the
Temporary Restraining Order shall not prohibit Banner from (1) pursuing and potentially
receiving FDA final approval and/or (2) conducting pre-launch activities prior to offering the
product for sale and selling the product. As discussed with Biogen’s counsel, Biogen’s form of
Order would permit distribution and warehousing of Banner’s product, so long as Banner
maintains title to the product. However, Biogen’s proposed draft Order is still overly restrictive,

1
 Banner’s Proposed Final Judgment and Limited Temporary Restraining Order is attached as
Exhibit A.
Case
Case1:18-cv-02054-LPS
     1:18-cv-02054-LPS Document
                       Document68
                                58 Filed
                                   Filed01/28/20
                                         01/20/20 Page
                                                  Page22of
                                                         of28
                                                            3 PageID
                                                              PageID#:
                                                                     #:1828
                                                                       1919



as it oversteps the scope of its claims. By prohibiting offers for sale, Biogen seeks to prevent
Banner from contracting with purchasers of its product even if that contract includes contractual
language consistent with the TRO prohibiting distribution to patients during the life of the TRO.
Since those offers for sale will not lead to infringement during the TRO, they should be
permitted subject to sufficient protection for Biogen. Banner’s order requiring such contractual
provisions is sufficient to permit offers for sale and avoid infringement.

         With regard to the issue of sales, Banner’s proposal allows Banner to (1) enter into
contracts for sale of its product (discussed above) and (2) transfer title to wholesalers and
authorized distributors, so long as Banner contractually prohibits physical distribution of the
product from those businesses to patients. (See Exhibit A at paragraphs 6-8.) Banner’s proposal
prohibits any direct infringement (if Banner’s product ultimately were found to infringe) while
still allowing Banner to minimize its potential losses by taking steps to ready its product for
launch. Banner’s proposal thus serves to better limit the potential damage to each of Banner and
Biogen, and the Court should enter Banner’s proposed Order on this point. In this way, Banner’s
proposal answers the Court’s question as to whether there is a place in the distribution process
between Banner and the patient where sufficient protection is granted Biogen. (See Transcript of
Jan. 17, 2020 Teleconference at 16:11-17:2.)

       Thus, Banner’s language with regard to paragraphs 5 through 8 of its Proposed Order
should be entered.

2. Maintenance of the Status Quo Should Not Act to Banner’s Potential Detriment

        The parties disagree about whether to include in the Order Banner’s paragraph 10(ii) in
Exhibit A. This subparagraph relates to one of the conditions Biogen needs to approve to receive
the TRO and prohibits Biogen from taking steps during the pendency of the temporary
restraining order to change the market to Banner’s detriment.

        Banner understood that the reason Biogen requested the TRO was to maintain the status
quo during an approach to the Federal Circuit by Biogen. (See id. at 10:20-12:15.) Banner
believes its proposed provision is necessary to prevent Biogen from taking market changing
activity during the pendency of the TRO. However, Biogen appears to want to use the temporary
restraining order as both a sword and a shield, maintaining the status quo with regard to keeping
Banner off the market, but permitting itself to make changes in the market that would harm
Banner’s delayed market place entry.

        Biogen was aware that FDA had tentatively approved Banner’s NDA, and Biogen was
aware that the Court could find in Banner’s favor. (See id. at 28:19-29:8). In that time Biogen
has made choices about marketing of its Tecfidera® and VumerityTM products to its own
advantage. Biogen has had months to prepare for a potential competitor entering the market, and
if Biogen chose not to take steps that would harm the market in the meantime, Biogen has
enjoyed the fruits of that market. If Biogen is not required to maintain the status quo with regard
to its Tecfidera® and VumerityTM products during the pendency of the TRO, however, it will
essentially be given two weeks to interfere with the potential market for Banner’s product,
during which time this Court will have prevented Banner from competing at Biogen’s request.
Biogen should not be permitted to change the market while keeping Banner out of it.

                                                 2
Case
Case1:18-cv-02054-LPS
     1:18-cv-02054-LPS Document
                       Document68
                                58 Filed
                                   Filed01/28/20
                                         01/20/20 Page
                                                  Page33of
                                                         of28
                                                            3 PageID
                                                              PageID#:
                                                                     #:1829
                                                                       1920



        If the status quo is to be maintained, it should be maintained on both sides. On the other
hand, if Biogen does not believe this condition is worth agreeing to for purposes of obtaining the
TRO, then Biogen can opt not to agree and permit Banner to enter the market upon approval.

3. The Security Should Be Sufficient To Cover Banner’s Potential Losses

        The parties have been unable to agree on the amount of security Biogen must provide to
cover Banner’s potential losses during the time Banner is prohibited from entering the market.
Banner’s proposal provides flexibility for both parties with regard to the ultimate amount of
Banner’s losses due to the TRO and any potential injunction pending appeal ordered by the
Federal Circuit. (See Ex. A at paragraphs 10(iv)-15.) Biogen previously asserted that it has the
financial resources to cover Banner’s potential damages (see D.I. 55 at p. 3), and Banner is
willing to accept Biogen’s undertaking rather than making Biogen post a security bond. 2
Relying on Biogen’s undertaking as Banner proposes is more efficient than requiring the parties
to renegotiate a second security from Biogen if the Federal Circuit grants an injunction pending
appeal.

        In contrast, Biogen’s offer of $100,000 as security is too low. To put Biogen’s proposal
in context, through September 30, 2019, Biogen’s total worldwide revenues for Tecfidera ® in
2019 (approximately 39 weeks) were $3.2714 billion (Biogen Inc. Quarterly Report (10-Q) at 20
(excerpt attached as Exhibit C)), which works out to about $84 million/week. And, Biogen’s
counsel has stated that Biogen has invested                       in its new MS product,
          TM
Vumerity . (See Transcript of Jan. 17, 2020 Teleconference at 14:19-15:1.) By contrast,
$100,000 is about the list price for one year of Tecfidera ® therapy for a single patient. (See Ed.
Silverman, High cost of multiple sclerosis medicines is forcing many patients to take ‘drastic
actions’ STAT at page 2 (January 13, 2020) (attached as Exhibit D).)

         Again, Biogen has a choice. It can (1) receive the TRO and provide adequate security, or
(2) it can refuse to provide the undertaking and be denied the TRO. It should not be able to
obtain the TRO without sufficient security.

                                               ***

       Banner respectfully requests that the Court enter an Order substantially in the form of
Exhibit A.

                                                 Respectfully submitted,
                                                 /s/ Nathan R. Hoeschen
                                                 Nathan R. Hoeschen (No. 6232)
cc: Clerk of Court (via hand delivery)
    Counsel of Record (via electronic mail)


2
  Indeed, until approximately 40 minutes prior to when the parties’ letters were scheduled to be
filed, Banner thought it had reached agreement on this point. At that time, Biogen’s counsel,
however, indicated there had been a miscommunication necessitating the extension request and
the letter briefing of this issue.
                                                3
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 4 of 28 PageID #: 1921




                        Exhibit A
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 5 of 28 PageID #: 1922



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE




 BIOGEN INTERNATIONAL GMBH,

                        Plaintiff,

        v.                                          C.A. No. 18-2054-LPS

 BANNER LIFE SCIENCES LLC,

                        Defendant.



                     [PROPOSED] FINAL JUDGMENT AND LIMITED
                         TEMPORARY RESTRAINING ORDER

       Pursuant to the Court’s Memorandum Opinion and Order (D.I. 52, 53) of January 7,

2020, granting Banner’s Motion for Judgment on the Pleadings, and the Court having considered

the parties’ positions in the Joint Status Report dated January 13, 2020 (D.I. 55) and in a joint

teleconference on January 17, 2020, and for the reasons stated on the record during that

teleconference, it is hereby ORDERED and ADJUDGED that:

       1.      Final Judgment of non-infringement is entered on behalf of Defendant Banner

Life Sciences (“Banner”) with regard to its counterclaim and against Plaintiff Biogen

International GmbH’s (“Biogen”) claim of infringement regarding all claims of U.S. Patent No.

7,619,001 for the reasons stated in the Court’s Memorandum Opinion of January 7, 2020.

       2.      Defendant is the prevailing party as to Plaintiff’s claims of infringement of U.S.

Patent No. 7,619,001 and as to Defendant’s counterclaims for declaratory judgment of

noninfringement of U.S. Patent No. 7,619,001.

       3.      Any motion for an award of costs or attorneys’ fees shall be deferred until all

appeals relating to this litigation have been exhausted and the Mandate has issued from the Court
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 6 of 28 PageID #: 1923



of Appeals. If Plaintiff does not file an appeal in this litigation, Defendant’s deadline for filing

such motions and their bills of costs shall be extended to 45 days after the deadline for Plaintiff

to file an appeal has lapsed.

          4.   After this Court rendered its January 7, 2020, Memorandum Opinion finding that

Banner did not infringe, Biogen orally requested on January 17 either a Temporary Restraining

Order or an Injunction pending appeal. Having considered the premises and the arguments of the

parties, and for the reasons stated on the record at the teleconference of January 17, 2020, this

Court denies Biogen’s motion for an injunction pending appeal but grants a limited Temporary

Restraining Order.

          5.   The Court also notes that the claims of the patent at issue are limited to only

method of treatment claims that only can be infringed—if at all—upon actual administration to a

patient, and thus, the scope of this injunction is limited in conformity with the scope of the

patent.

          6.   To allow Biogen time to pursue an injunction pending appeal from the Court of

Appeals for the Federal Circuit, Banner is enjoined from selling the product pursuant to NDA

No. 210296 directly to patients prior to the expiration of this Temporary Restraining Order.

Banner will be permitted during the pendency of the Temporary Restraining Order to the extent

consistent with FDA statutes, rules, and regulations to contract with its customers to provide

product as long as those contracts prevent the distribution of product to patients prior to the

expiration of this Temporary Restraining Order.

          7.   For the avoidance of doubt, this Temporary Restraining Order will not prohibit

the FDA from finally approving Banner’s NDA No. 210296 should the FDA determine that the

NDA has otherwise satisfied the conditions of final approval.




                                                  2
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 7 of 28 PageID #: 1924



       8.      Nor does this Temporary Restraining Order prohibit Banner from engaging in any

pre-launch activities of the product covered by NDA No. 210296 including manufacturing, offers

for sale, etc. And, this Temporary Restraining Order also does not prohibit Banner from selling

or otherwise providing product to its customers, including pharmaceutical wholesalers,

authorized distributors and third party logistic companies. Nor does it prohibit stocking product

in warehouses subject to the restriction that the injunction will prohibit Banner from permitting

physical distribution of the product covered by Banner’s NDA No. 210296 directly to patients.

       9.      This Temporary Restraining Order will expire on the earlier of (a) February 4,

2020 at 12:01 a.m. Eastern Standard Time or (b) a decision from the Federal Circuit denying any

motion for an injunction during the pendency of any appeal.

       10.     Additionally, this limited Temporary Restraining Order is expressly conditioned

on Biogen’s compliance with the following terms, all of which the Court deems reasonable and

appropriate to preserve the status quo for (at most) until February 4, 2020 at 12:01 a.m. Eastern

Standard Time:

               (i)     Biogen will move to expedite its appeal in the Federal Circuit. Biogen

       agrees that it will file its motion for relief before the Federal Circuit with all deliberate

       speed and that Banner can expedite its opposition as it deems appropriate;

               (ii)    Biogen shall not take proactive commercial actions during the pendency of

       this Temporary Restraining Order to compete with Banner’s NDA product or alter the

       commercial status quo in the marketplace with either its VumerityTM or Tecfidera®

       products (e.g., Biogen shall not launch an authorized generic of either product, lower the

       price in any way of either product, flood the market with product, or otherwise depart

       from its presently enacted marketing);




                                                  3
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 8 of 28 PageID #: 1925



               (iii)   Biogen shall not take any steps or actions to delay or inhibit final approval

       of Banner’s NDA product;

               (iv)    As described further in this Order, Biogen will agree to secure Banner

       from losses sustained during the pendency of this Temporary Restraining Order, to the

       extent that such losses are proven in a later proceeding.

       11.     With regard to the form of security pursuant to Federal Rules of Civil Procedure

62(d) and 65(c), Biogen has represented that it has the financial health and means to secure

Banner against any losses incurred during the time Banner is held off the market both during the

pendency of this Temporary Restraining Order—and, should the Federal Circuit enact a longer

injunction, through patent expiration—by means of an undertaking to pay damages rather than

by the posting of a bond in a specific amount. See D.I. 55 at page 3. Banner has agreed that

Biogen’s undertaking as expressed below is sufficient security during the pendency of the

Temporary Restraining Order.

       12.     Biogen represents that it will be fully capable of paying the costs and damages

sustained by Banner resulting from the imposition of the Temporary Restraining Order (and any

Federal Circuit injunction) in the event that Banner is found to have been wrongfully enjoined

and to the extent that such costs and damages are proven in a later proceeding either by motion

or through an action based on Federal Rule of Civil Procedure 65(c) and 65.1.

       13.     Biogen further represents that it will pay costs and damages proven to be

sustained by Banner, resulting from the imposition of the Temporary Restraining Order (and any

Federal Circuit injunction) in the event that Banner is found to have been wrongfully enjoined.

Biogen will not refuse to pay such costs and damages on the ground that the requirements of the

Federal Rules of Civil Procedure relating to security for injunctions is not met.




                                                 4
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 9 of 28 PageID #: 1926



       14.     Biogen further represents that it will not file any motion, application, or request to

the Court to modify or reduce the payment of the amount of costs and damages should one be

awarded to Banner on the ground that it did not give security in a set amount. Biogen also will

not assert that its corporate structure hinders or impacts its ability to pay any costs and damages

awarded to Banner.

       15.     Biogen further understands that one of the purposes and effects of giving a set

amount of security is to limit the payment of costs and damages due to a wrongful injunction to

that set amount. By requesting and agreeing to the Temporary Restraining Order, Biogen

understands that it is assuming the risk that, if the restraining order (and any Federal Circuit

injunction) is found to have been wrongfully imposed, the costs and damages sustained by

Banner may be more than what Biogen expected, and/or more than what a set amount of security

could have been. Biogen assumes this risk.




 January ____, 2020
                                                      HONORABLE LEONARD P. STARK
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 10 of 28 PageID #: 1927




                        Exhibit B
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 11 of 28 PageID #: 1928



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE




 BIOGEN INTERNATIONAL GMBH,

                        Plaintiff,

        v.                                          C.A. No. 18-2054-LPS

 BANNER LIFE SCIENCES LLC,

                        Defendant.



                     [PROPOSED] FINAL JUDGMENT AND LIMITED
                         TEMPORARY RESTRAINING ORDER

       Pursuant to the Court’s Memorandum Opinion and Order (D.I. 52, 53) of January 7,

2020, granting Banner’s Motion for Judgment on the Pleadings, and the Court having considered

the parties’ positions in the Joint Status Report dated January 13, 2020 (D.I. 55) and in a joint

teleconference on January 17, 2020, and for the reasons stated on the record during that

teleconference, it is hereby ORDERED and ADJUDGED that:

       1.      Final Judgment of non-infringement is entered on behalf of Defendant Banner

Life Sciences (“Banner”) with regard to its counterclaim and against Plaintiff Biogen

International GmbH’s (“Biogen”) claim of infringement regarding all claims of U.S. Patent No.

7,619,001 for the reasons stated in the Court’s Memorandum Opinion of January 7, 2020.

       2.      Defendant is the prevailing party as to Plaintiff’s claims of infringement of U.S.

Patent No. 7,619,001 and as to Defendant’s counterclaims for declaratory judgment of

noninfringement of U.S. Patent No. 7,619,001.

       3.      Any motion for an award of costs or attorneys’ fees shall be deferred until all

appeals relating to this litigation have been exhausted and the Mandate has issued from the Court
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 12 of 28 PageID #: 1929



of Appeals. If Plaintiff does not file an appeal in this litigation, Defendant’s deadline for filing

such motions and their bills of costs shall be extended to 45 days after the deadline for Plaintiff

to file an appeal has lapsed.

          4.    After this Court rendered its January 7, 2020, Memorandum Opinion finding that

Banner did not infringe, Biogen orally requested on January 17 either a Temporary Restraining

Order or an Injunction pending appeal. Having considered the premises and the arguments of the

parties, and for the reasons stated on the record at the teleconference of January 17, 2020, this

Court denies Biogen’s motion for an injunction pending appeal but grants a limited Temporary

Restraining Order.

          5.    The Court also notes that the claims of the patent at issue are limited to only

method of treatment claims that only can be infringed—if at all—upon actual administration to a

patient, and thus, the scope of this injunction is limited in conformity with the scope of the

patent.

          65.   To allow Biogen time to pursue an injunction pending appeal from the Court of

Appeals for the Federal Circuit, Banner is enjoined from selling launching the product pursuant

to that is the subject of its NDA No. 210296 directly to patients prior to the expiration of this

Temporary Restraining Order. Banner will be permitted during the pendency of the Temporary

Restraining Order to the extent consistent with FDA statutes, rules, and regulations to contract

with its customers to provide product as long as those contracts prevent the distribution of

product to patients prior to the expiration of this Temporary Restraining Order.

          76.   For the avoidance of doubt, this Temporary Restraining Order will not prohibit

the FDA from finally approving Banner’s NDA No. 210296 should the FDA determine that the

NDA has otherwise satisfied the conditions of final approval.




                                                  2
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 13 of 28 PageID #: 1930



       87.     Nor does this Temporary Restraining Order prohibit Banner from engaging in

any pre-launch activities of the product covered by NDA No. 210296 including such as

manufacturing, offers for sale, etc or stocking product in warehouses. And, this This Temporary

Restraining Order also does not prohibit Banner from selling or otherwise providing product to

its customers, including pharmaceutical wholesalers, authorized distributors and third party

logistic companies. Nor does it prohibit stocking product in warehouses subject to the restriction

that the injunction will prohibit Banner from permitting physical distribution of the product

covered by Banner’s NDA No. 210296 directly to patients.offering for sale the product that is the

subject of its NDA No. 210296.

       98.     This Temporary Restraining Order will expire on the earlier of (a) February 4,

2020 at 12:01 a.m. Eastern Standard Time or (b) a decision from the Federal Circuit denying any

motion for an injunction during the pendency of any appeal.

       109.    Additionally, this limited Temporary Restraining Order is expressly conditioned

on Biogen’s compliance with the following terms, all of which the Court deems reasonable and

appropriate to preserve the status quo for (at most) until February 4, 2020 at 12:01 a.m. Eastern

Standard Time:

                 (i)   Biogen will move to expedite its appeal in the Federal Circuit. Biogen

       agrees that it will file its motion for relief before the Federal Circuit with all deliberate

       speed and that Banner can expedite its opposition as it deems appropriate;

               (ii)    Biogen shall not take proactive commercial actions during the pendency of

       this Temporary Restraining Order to compete with Banner’s NDA product or alter the

       commercial status quo in the marketplace with either its VumerityTM or Tecfidera®

       products (e.g., Biogen shall not launch an authorized generic of either product, lower the




                                                  2
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 14 of 28 PageID #: 1931



       price in any way of either product, flood the market with product, or otherwise depart

       from its presently enacted marketing);

               (iii)(ii) Biogen shall not take any steps or actions to delay or inhibit final approval

       of Banner’s NDA product;

               (iv)As described further in this Order, Biogen will agree to secure Banner from

       losses sustained (iii) Biogen agrees to provide security in the form of a corporate

       undertaking during the pendency of this Temporary Restraining Order in the amount of

       $100,000, pursuant to Fed. R. Civ. P. 65(c) to cover proven damages, if any, to the extent

       that such losses are proven Banner proves damages in a later proceeding.



       11.     With regard to the form of security pursuant to Federal Rules of Civil Procedure

62(d) and 65(c), Biogen has represented that it has the financial health and means to secure

Banner against any losses incurred during the time Banner is held off the market both during the

pendency of this Temporary Restraining Order—and, should the Federal Circuit enact a longer

injunction, through patent expiration—by means of an undertaking to pay damages rather than

by the posting of a bond in a specific amount. See D.I. 55 at page 3. Banner has agreed that

Biogen’s undertaking as expressed below is sufficient security during the pendency of the

Temporary Restraining Order.

       12.     Biogen represents that it will be fully capable of paying the costs and damages

sustained by Banner resulting from the imposition of the Temporary Restraining Order (and any

Federal Circuit injunction) in the event that Banner is found to have been wrongfully enjoined

and to the extent that such costs and damages are proven in a later proceeding either by motion

or through an action based on Federal Rule of Civil Procedure 65(c) and 65.1.




                                                  2
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 15 of 28 PageID #: 1932



       13.     Biogen further represents that it will pay costs and damages proven to be

sustained by Banner, resulting from the imposition of the Temporary Restraining Order (and any

Federal Circuit injunction) in the event that Banner is found to have been wrongfully enjoined.

Biogen will not refuse to pay such costs and damages on the ground that the requirements of the

Federal Rules of Civil Procedure relating to security for injunctions is not met.

       14.     Biogen further represents that it will not file any motion, application, or request to

the Court to modify or reduce the payment of the amount of costs and damages should one be

awarded to Banner on the ground that it did not give security in a set amount. Biogen also will

not assert that its corporate structure hinders or impacts its ability to pay any costs and damages

awarded to Banner.

       15.     Biogen further understands that one of the purposes and effects of giving a set

amount of security is to limit the payment of costs and damages due to a wrongful injunction to

that set amount. By requesting and agreeing to the Temporary Restraining Order, Biogen

understands that it is assuming the risk that, if the restraining order (and any Federal Circuit

injunction) is found to have been wrongfully imposed, the costs and damages sustained by

Banner may be more than what Biogen expected, and/or more than what a set amount of security

could have been. Biogen assumes this risk.




 January ____, 2020
                                                      HONORABLE LEONARD P. STARK
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 16 of 28 PageID #: 1933




                        Exhibit C
          Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 17 of 28 PageID #: 1934



                                                                UNITED STATES
                                                    SECURITIES AND EXCHANGE COMMISSION
                                                                          Washington, D.C. 20549

                                                                                Form 10-Q
          QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

         For the quarterly period ended September 30, 2019
                                                                                          OR

          TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934

                                                                       Commission File Number 0-19311




                                                                         BIOGEN INC.
                                                                 (Exact name of registrant as specified in its charter)

                                    Delaware                                                                                      XX-XXXXXXX
                           (State or other jurisdiction of                                                                        (I.R.S. Employer
                          incorporation or organization)                                                                         Identification No.)

                                                                   225 Binney Street, Cambridge, MA 02142
                                                                              (617) 679-2000
                                                             (Address, including zip code, and telephone number, including
                                                                  area code, of registrant’s principal executive offices)

Securities registered pursuant to Section 12(b) of the Act:

                 Title of each class                                     Trading Symbol(s)                           Name of each exchange on which registered
           Common Stock, $0.0005 par value                                      BIIB                                 The Nasdaq Global Select Market
        Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such
filing requirements for the past 90 days: Yes x No o
       Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405
of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such
files): Yes x No o
     Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or
an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and "emerging growth
company" in Rule 12b-2 of the Exchange Act:

Large accelerated filer                x                                                                                                                  Accelerated filer

Non-accelerated filer                                                                                                                           Smaller reporting company

                                                                                                                                                 Emerging growth company
     If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any
new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o

      Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).                      Yes ☐      No x
      The number of shares of the issuer’s Common Stock, $0.0005 par value, outstanding as of October 21, 2019, was 180,441,878 shares.
           Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 18 of 28 PageID #: 1935
Table of Contents

                                                                  BIOGEN INC.
                                                        FORM 10-Q — Quarterly Report
                                              For the Quarterly Period Ended September 30, 2019

                                                                 TABLE OF CONTENTS

                                                                                                                                Page
                                                             PART I — FINANCIAL INFORMATION

Item 1.         Financial Statements (unaudited)

                Condensed Consolidated Statements of Income — For the Three and Nine Months Ended September 30, 2019 and 2018          5

                Condensed Consolidated Statements of Comprehensive Income — For the Three and Nine Months Ended September 30,          6
                2019 and 2018

                Condensed Consolidated Balance Sheets — As of September 30, 2019 and December 31, 2018                                 7

                Condensed Consolidated Statements of Cash Flows — For the Nine Months Ended September 30, 2019 and 2018                8

                Condensed Consolidated Statements of Equity — For the Three and Nine Months Ended September 30, 2019 and 2018          9

                Notes to Condensed Consolidated Financial Statements                                                                   13

Item 2.         Management’s Discussion and Analysis of Financial Condition and Results of Operations                                  49

Item 3.         Quantitative and Qualitative Disclosures About Market Risk                                                             75

Item 4.         Controls and Procedures                                                                                                77


                                                              PART II — OTHER INFORMATION

Item 1.         Legal Proceedings                                                                                                      78

Item 1A.        Risk Factors                                                                                                           78

Item 2.         Unregistered Sales of Equity Securities and Use of Proceeds                                                            93

Item 6.         Exhibits                                                                                                               93

Signatures                                                                                                                             95


                                                                              2
            Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 19 of 28 PageID #: 1936
Table of Contents
                                                            BIOGEN INC. AND SUBSIDIARIES
                                               NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                                (unaudited, continued)


4. Revenues
   Product Revenues
      Revenues by product are summarized as follows:
                                                                                     For the Three Months
                                                                                     Ended September 30,
(In millions)                                                2019                                                         2018
                                            United           Rest of                                  United              Rest of
                                            States           World                Total               States              World               Total
Multiple Sclerosis (MS):
  TECFIDERA                       $             842.0    $        280.4      $      1,122.4     $            842.1    $        247.9      $     1,090.0
  Interferon*                                   360.3             169.7               530.0                  421.5             168.6              590.1
  TYSABRI                                       263.0             220.6               483.6                  253.0             217.2              470.2
  FAMPYRA                                           —              24.2                24.2                      —              22.5               22.5
    Subtotal: MS product revenues             1,465.3             694.9             2,160.2                 1,516.6            656.2            2,172.8

Spinal Muscular Atrophy:
 SPINRAZA                                       236.7             310.4               547.1                  223.9             243.8              467.7

Biosimilars:
  BENEPALI                                           —            115.9               115.9                      —             123.4              123.4
  IMRALDI                                            —             49.3                49.3                      —                 —                  —
  FLIXABI                                            —             18.4                18.4                      —              11.4               11.4
   Subtotal: Biosimilar product
   revenues                                          —            183.6               183.6                      —             134.8              134.8

Other:
 FUMADERM                                            —                 3.8                3.8                    —                  4.8               4.8
   Total product revenues             $       1,702.0    $      1,192.7      $      2,894.7     $           1,740.5   $      1,039.6      $     2,780.1
*Interferon includes AVONEX and PLEGRIDY.

                                                                             19
            Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 20 of 28 PageID #: 1937
Table of Contents
                                                          BIOGEN INC. AND SUBSIDIARIES
                                             NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                              (unaudited, continued)



                                                                                                  For the Nine Months
                                                                                                  Ended September 30,
(In millions)                                                         2019                                                                    2018
                                                   United             Rest of                                          United                Rest of
                                                   States             World                    Total                   States                World                 Total
Multiple Sclerosis (MS):
  TECFIDERA                                   $         2,429.5   $        841.9       $         3,271.4      $         2,396.8         $          766.9     $      3,163.7
  Interferon*                                           1,067.3            518.0                 1,585.3                1,237.5                    528.4            1,765.9
  TYSABRI                                                 772.3            647.0                 1,419.3                  768.2                    631.3            1,399.5
  FAMPYRA                                                     —             71.2                    71.2                      —                     69.9               69.9
  ZINBRYTA                                                    —                —                       —                      —                      1.4                1.4
    Subtotal: MS product revenues                       4,269.1           2,078.1                6,347.2                4,402.5                   1,997.9           6,400.4

Spinal Muscular Atrophy:
 SPINRAZA                                                690.6             863.2                 1,553.8                  617.8                    636.5            1,254.3

Biosimilars:
  BENEPALI                                                   —             360.2                  360.2                             —              359.9                 359.9
  IMRALDI                                                    —             132.3                  132.3                             —                  —                     —
  FLIXABI                                                    —              49.9                   49.9                             —               29.2                  29.2
   Subtotal: Biosimilar product revenues                     —             542.4                  542.4                             —              389.1                 389.1

Other:
 FUMADERM                                                    —              11.6                       11.6                         —               17.3                   17.3
   Total product revenues                     $         4,959.7   $       3,495.3      $         8,455.0      $         5,020.3         $         3,040.8    $      8,061.1

*Interferon includes AVONEX and PLEGRIDY.

     We recognized revenues from two wholesalers accounting for 28.7% and 18.4% of gross product revenues for the three months ended
September 30, 2019, and 30.1% and 17.0% of gross product revenues for the nine months ended September 30, 2019.

     We recognized revenues from two wholesalers accounting for 30.7% and 19.3% of gross product revenues for the three months ended
September 30, 2018, and 32.4% and 18.0% of gross product revenues for the nine months ended September 30, 2018.
       An analysis of the change in reserves for discounts and allowances is summarized as follows:
                                                                                                         Contractual
(In millions)                                                                   Discounts                Adjustments                    Returns                  Total
Balance, as of December 31, 2018                                      $                127.8      $              888.8          $              34.7      $          1,051.3
 Current provisions relating to sales in current year                                  480.3                   2,149.7                         16.1                 2,646.1
 Adjustments relating to prior years                                                     (0.4)                    (46.7)                         4.6                   (42.5)
 Payments/credits relating to sales in current year                                   (349.3)                 (1,510.0)                         (0.7)              (1,860.0)
 Payments/credits relating to sales in prior years                                    (129.3)                   (564.4)                       (15.4)                 (709.1)
Balance, as of September 30, 2019                                     $                129.1      $               917.4         $                 39.3   $          1,085.8


                                                                                 20
            Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 21 of 28 PageID #: 1938
Table of Contents
                                                          BIOGEN INC. AND SUBSIDIARIES
                                             NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                              (unaudited, continued)

       The total reserves above, which are included in our condensed consolidated balance sheets, are summarized as follows:
                                                                                                                                    As of                   As of
                                                                                                                                September 30,           December 31,
(In millions)                                                                                                                       2019                    2018
Reduction of accounts receivable, net                                                                                       $           201.6       $            176.6
Component of accrued expenses and other                                                                                                 884.2                    874.7
    Total revenue-related reserves                                                                                          $         1,085.8       $         1,051.3


   Revenues from Anti-CD20 Therapeutic Programs
      Revenues from anti-CD20 therapeutic programs are summarized as follows:

                                                                                             For the Three Months                          For the Nine Months
                                                                                             Ended September 30,                           Ended September 30,
(In millions)                                                                              2019                 2018                  2019                  2018
Biogen’s share of pre-tax profits in the U.S. for RITUXAN, RITUXAN HYCELA and
GAZYVA                                                                             $             393.2   $          358.0       $       1,161.2         $     1,066.6
Other revenues from anti-CD20 therapeutic programs                                               202.6              153.7                 528.4                 378.7
    Total revenues from anti-CD20 therapeutic programs                             $             595.8   $          511.7       $       1,689.6         $     1,445.3


     For additional information on our collaboration arrangements with Genentech, please read Note 19,Collaborative and Other Relationships, to our
consolidated financial statements included in our 2018 Form 10-K.

   Other Revenues
      Other revenues are summarized as follows:

                                                                                       For the Three Months                            For the Nine Months
                                                                                       Ended September 30,                             Ended September 30,
(In millions)                                                                    2019                    2018                       2019                    2018
Revenues from collaborative and other relationships:
   (Loss) profit earned under our 50% share of the co-promotion losses on
   ZINBRYTA in the U.S. with AbbVie                                       $                0.3     $             (0.7)      $               (0.2)   $              (7.9)
   Revenues earned under our technical development agreement,
   manufacturing services agreements and royalty revenues on biosimilar
   products with Samsung Bioepis                                                         12.9                   48.1                       89.9                    80.7
Other royalty and corporate revenues:
   Royalty                                                                                3.3                    7.9                      9.9                     35.8
   Other corporate                                                                       93.1                   91.9                    462.4                    311.6
      Total other revenues                                                 $           109.6       $          147.2         $           562.0       $            420.2


     Other corporate revenues primarily reflect amounts earned under contract manufacturing agreements with our strategic partners, including
Bioverativ Inc. (Bioverativ). During the three and nine months ended September 30, 2019, we recognized $65.6 million and $306.9 million, respectively, in
revenues under the manufacturing and supply agreement with Bioverativ entered into in connection with the spin-off of our hemophilia business, compared
to $36.5 million and $131.1 million, respectively, in the prior year comparative periods.

       During the third quarter of 2019 we amended our agreement with a contract manufacturing customer. Under the amended agreement, we will
license certain of our manufacturing-related intellectual property to the customer. We will be eligible to receive $500.0 million in a series of three
payments. The first payment is due upon a regulatory achievement related to the customer’s product manufactured using our manufacturing-related
intellectual property, with subsequent payments payable upon the first and second anniversaries of the regulatory achievement. We do not expect to
recognize any amounts related to this arrangement in 2019 as we do not expect the regulatory achievement to occur until 2020. If we earn this payment,
we expect to allocate the consideration between the license for the manufacturing-related intellectual property and the manufacturing product supply
services.

                                                                           21
            Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 22 of 28 PageID #: 1939
Table of Contents
                                                           BIOGEN INC. AND SUBSIDIARIES
                                              NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
                                                               (unaudited, continued)


      For additional information on our collaboration arrangement with Samsung Bioepis, please read Note 17,Collaborative and Other Relationships, to
these condensed consolidated financial statements. For additional information on our collaboration arrangement with AbbVie Inc., please read Note 19,
Collaborative and Other Relationships, to our consolidated financial statements included in our 2018 Form 10-K. For additional information on our
manufacturing and supply agreement with Bioverativ, please read Note 3, Hemophilia Spin-Off, to our consolidated financial statements included in our
2018 Form 10-K.

5. Inventory
       The components of inventory are summarized as follows:
                                                                                                                           As of                  As of
                                                                                                                       September 30,          December 31,
(In millions)                                                                                                              2019                   2018
Raw materials                                                                                                      $            159.3     $            196.3
Work in process                                                                                                                 421.7                  606.7
Finished goods                                                                                                                  170.8                  133.5
     Total inventory                                                                                               $            751.8     $            936.5


Balance Sheet Classification:
Inventory                                                                                                          $            751.8     $            929.9
Investments and other assets                                                                                                        —                    6.6
     Total inventory                                                                                               $            751.8     $            936.5


      In the first quarter of 2019 we sold to Bioverativ hemophilia-related inventory on hand with a cost basis totaling$173.5 million pursuant to the terms
of the manufacturing and supply agreement with Bioverativ entered into in connection with the spin-off of our hemophilia business.

     Long-term inventory, which primarily consists of work in process, is included in investments and other assets in our condensed consolidated balance
sheets.

   Divestiture of Hillerød, Denmark Manufacturing Operations
      On August 1, 2019, we completed our sale of all of the outstanding shares of our subsidiary that owned our biologics manufacturing operations in
Hillerød, Denmark to FUJIFILM. This transaction included the sale of $14.0 million of work in process inventory.

     In addition, we sold to FUJIFILM approximately $41.8 million of raw materials that were remaining at the Hillerød facility on the closing date of this
transaction. These materials were sold at cost, which approximates fair value.

    For additional information on the divestiture of our Hillerød, Denmark manufacturing operations, please read Note 3,Divestitures, to these
condensed consolidated financial statements.

                                                                              22
Case 1:18-cv-02054-LPS Document 68 Filed 01/28/20 Page 23 of 28 PageID #: 1940




                         Exhibit D
1/20/2020   Case 1:18-cv-02054-LPS High cost of MS medicines
                                    Document        68 Filed forcing patients to take
                                                                   01/28/20           'drastic24
                                                                                    Page      actions'
                                                                                                  of 28- STAT
                                                                                                           PageID #: 1941


 1


 High cost of multiple sclerosis medicines is forcing many patients to take
 ‘drastic actions’

 By Ed Silverman2 @Pharmalot3

 January 13, 2020




 Rogelio V. Solis/AP



 The high cost of multiple sclerosis treatments has forced 40% of patients to take “drastic
 actions” and alter their use of the medicines, such as cutting back or skipping dosages
 altogether. And many report the financial burden is not only hurting their lifestyle, but
 impairing their ability to save for retirement or college for their children, a new survey found.

 For instance, 14% reported they switched to a generic, despite being satisfied with their
 existing treatment; 12% stopped using their medication for a period of time; 9% skipped or
 delayed filling a prescription; and 8% took less of their medicine than prescribed, according to
 the survey4 by the National Multiple Sclerosis Society.

 Meanwhile, the out-of-pocket costs associated with the medicines meant that 25% of the
 nearly 600 patients who responded to the survey spent less on themselves. In addition, 16%
 saved less for retirement or college, 11% spent less on groceries, 9% postponed paying other
 bills, 4% postponed retirement, and 2% took a second job.
https://www.statnews.com/pharmalot/2020/01/13/multiple-sclerosis-drug-prices-2/?utm_campaign=rss                            1/5
1/20/2020   Case 1:18-cv-02054-LPS High cost of MS medicines
                                    Document        68 Filed forcing patients to take
                                                                   01/28/20           'drastic25
                                                                                    Page      actions'
                                                                                                  of 28- STAT
                                                                                                           PageID #: 1942
 “The survey findings continue to tell the real story of what it’s like for people with MS to get
 the treatment that they need,” said Bari Talente, executive vice president of advocacy for the
 National Multiple Sclerosis Society, which canvassed patients last summer. “It is these
 experiences and perspectives that should lead every conversation happening about drug pricing
 and access.”

 Trending Now: 5


 Microglia: a new target in the brain for depression, Alzheimer’s, and more? 6

 The results emerge amid a wider national debate over the cost of medicines in general. Drug
 pricing has become a key pocketbook issue for many Americans, prompting the Trump
 administration to devise several plans, none of which have gained traction, and Congress to
 propose numerous bills. But whether legislation will proceed remains unclear.

 The cost of multiple sclerosis medicines, however, has been one of the flashpoints, as studies
 have demonstrated that patients and taxpayers face rising costs.

 Last year, a study7 in Neurology found that multiple sclerosis patients paid $15 a month
 average out-of-pocket costs in 2004, but that jumped to an average of $309 a month by 2016, a
 20-fold increase over a 12-year period. Patients with high-deductible plans paid an average of
 $661 per month compared to $246 a month for those not in a high-deductible plan two years
 ago.

 A recently study8 in JAMA Neurology found that over a recent 10-year period, rising prices
 for multiple sclerosis drugs caused Medicare spending for the medicines to rise more than 10
 times, and Part D beneficiaries saw out-of-pocket costs increase more than sevenfold.
 Spending per 1,000 beneficiaries by the health program jumped from nearly $7,800 in 2006 to
 more than $79,400 in 2016.

 Meanwhile, the wholesale, or list, prices for a dozen drugs — new and old — continued to
 rise9 between 2014 and 2019, according to academics at Oregon Health and Science
 University, whose earlier research10 found prices for older medicines kept rising even as newer
 treatments were launched. The prices for the medicines ranged from approximately $76,000 to
 nearly $99,000.

 For instance, Gilenya, a Novartis (NVS11) drug, rose from $63,444 to $99,896, while the cost
 of Avonex, which is sold by Biogen (BIIB12), increased from $59,085 to $$90,035. Tecfidera,
 another Biogen drug, climbed from $59,957 to $94,991. List prices do not reflect any rebates a


https://www.statnews.com/pharmalot/2020/01/13/multiple-sclerosis-drug-prices-2/?utm_campaign=rss                            2/5
1/20/2020   Case 1:18-cv-02054-LPS High cost of MS medicines
                                    Document        68 Filed forcing patients to take
                                                                   01/28/20           'drastic26
                                                                                    Page      actions'
                                                                                                  of 28- STAT
                                                                                                           PageID #: 1943
 drug maker may pay for favorable placement on formularies, the list of medicines covered by
 health plans.

 Price hikes have not gone unnoticed on Wall Street, either.

 Earlier this month, PiperJaffray analyst Christopher Raymond expressed surprise that Biogen
 boosted prices as it did. As an example, he cited the Tysabri, which rose 3.5% and experienced
 price hikes in January 2019 and again in July 2019 by the same amount. Similarly, the list
 price for Tecfidera rose 6%, mirroring the price hike early last year.

 “We think this is somewhat remarkable, given how much scrutiny has been assigned to
 pharmaceutical drug pricing — both in terms of tactics and industry structure — over the last
 several years,” he wrote in an investor note. “But the broader point here is that … drug pricing
 mechanisms and economics that have attracted so much negative attention in recent years
 remain very much intact.”

 A spokesman for the BIO trade group wrote us that “patients should never have to go without
 the medicines they need because of what they are forced to pay out of their own pockets. As
 the results of this survey show, people face difficult choices when insurance companies
 discriminate against those who rely on prescription medicines and restrict patients’ access to
 the therapies their doctors prescribe. This is exactly why we need a holistic solution, because
 it’s the only way to ensure all patients have access to the medicines they need with out-of-
 pocket costs they can afford.”

 More than once, pricing has prompted the National Multiple Sclerosis Society to take
 companies to task.

 Last fall, the organization criticized15 Biogen for boasting that a newly approved pill would
 have the “lowest annual” wholesale price of any such medicine, although the difference
 amounted to $500 less than another new treatment from Novartis. The move was designed to
 appease criticism, but the organization accused the company of being disingenuous.

 A Biogen spokeswoman wrote us to say the company “will continue to work closely with
 PBMs and payers to help minimize the impact of out-of-pocket costs to patients. Our approach
 is to consider modest price adjustments only for products we continue to substantially invest in
 (new research and increasing clinical evidence base) and limit adjustments for other products
 to minimum levels, in-line with inflation.”

 And over the past year, the patient group also chided Novartis for pricing its new Mayzent pill
 at $88,500 and EMD Serono for charging $99,500 for its new Mavenclad tablet. Such public
 statements are unusual from patient groups that accept industry funding. Drug makers provide
https://www.statnews.com/pharmalot/2020/01/13/multiple-sclerosis-drug-prices-2/?utm_campaign=rss                            3/5
1/20/2020   Case 1:18-cv-02054-LPS High cost of MS medicines
                                    Document        68 Filed forcing patients to take
                                                                   01/28/20           'drastic27
                                                                                    Page      actions'
                                                                                                  of 28- STAT
                                                                                                           PageID #: 1944
 about 4% of total revenue to the organization, and Biogen is the largest donor, contributing16
 more than $1.3 million in 2018.

 A paper17 in Neurology last November detailed how four unnamed executives acknowledged
 that pricing for multiple sclerosis drugs is based on competition, insurance rebates, and the
 ability to set U.S. prices higher than in other countries, rather than a long-standing industry
 argument about the high cost of research and development.

 “MS has seen remarkable treatment innovations in the last 25 years, but that progress doesn’t
 mean much if people with MS can’t access these innovations due to price considerations, nor
 should they experience the enormous challenges and choices we heard about in our survey,”
 said Tim Coetzee, chief advocacy, services and research officer, at the National Multiple
 Sclerosis Society.

 About the Author




 Ed Silverman2

 Pharmalot Columnist, Senior Writer

 Ed covers the pharmaceutical industry.

 ed.silverman@statnews.com18
 @Pharmalot3

 Tags

 Links
    1. https://www.statnews.com/category/the-regulars/pharmalot/
    2. https://www.statnews.com/staff/ed-silverman/
    3. https://twitter.com/Pharmalot
    4. http://freepdfhosting.com/9470cca738.pdf
    5. https://www.statnews.com/most-popular/
    6. https://www.statnews.com/2020/01/17/microglia-new-brain-target-depression-alzheimers-more/
    7. https://www.statnews.com/pharmalot/2019/05/02/multiple-sclerosis-out-of-pocket-drug-prices/
    8. https://www.statnews.com/pharmalot/2019/08/26/multiple-sclerosis-prices-medicare/
    9. http://freepdfhosting.com/1d3df6e9e4.pdf
   10. https://blogs.wsj.com/pharmalot/2015/04/24/multiple-sclerosis-drug-prices-rose-at-an-alarming-rate-study/
   11. https://www.google.com/search?tbm=fin&ei=4UwbXpeKGeHi9APT-
       qSoDw&stick=H4sIAAAAAAAAAONgecRoyi3w8sc9YSmdSWtOXmNU4-IKzsgvd80rySypFJLgYoOy-
       KR4uLj0c_UNknOSLKtyeABRqvrtOgAAAA&q=NYSE%3A+NVS&oq=nvs&gs_l=finance-


https://www.statnews.com/pharmalot/2020/01/13/multiple-sclerosis-drug-prices-2/?utm_campaign=rss                            4/5
1/20/2020   Case 1:18-cv-02054-LPS High cost of MS medicines
                                    Document        68 Filed forcing patients to take
                                                                   01/28/20           'drastic28
                                                                                    Page      actions'
                                                                                                  of 28- STAT
                                                                                                           PageID #: 1945
       immersive.1.0.81l3.17597.18875.0.19973.15.8.0.0.0.0.99.577.7.7.0....0...1c.1.64.finance-
       immersive..11.3.244.0...0.99WFXsAmGAU
   12. https://www.google.com/search?
       tbm=fin&ei=23PNXdGANKuq5wKW45noBw&stick=H4sIAAAAAAAAAONgecRoyi3w8sc9YSmdSWtOXmNU4-
       IKzsgvd80rySypFJLgYoOy-
       KR4uLj0c_UNzKtyLXNyeABgzhR1OgAAAA&q=NASDAQ%3A+BIIB&oq=biib&gs_l=finance-
       immersive.1.0.81l3.18796.20153.0.21355.13.9.0.0.0.0.108.543.4j2.6.0..2..0...1.1.64.finance-
       immersive..9.4.353.0..81i8k1.0.qlzrTL4dhOA
   13. https://www.statnews.com/signup/
   14. https://www.statnews.com/privacy/
   15. https://www.statnews.com/pharmalot/2019/11/14/biogen-multiple-sclerosis-drug-prices/
   16. https://www.nationalmssociety.org/About-the-Society/Financials/Sources-of-Support/Pharmaceutical-Support
   17. https://www.statnews.com/pharmalot/2019/11/25/multiple-sclerosis-drug-prices/
   18. https://www.statnews.com/pharmalot/2020/01/13/multiple-sclerosis-drug-prices-
       2/mailto:ed.silverman@statnews.com
   19. https://www.statnews.com/tag/drug-pricing/
   20. https://www.statnews.com/tag/neurology/

 © 2020 STAT




https://www.statnews.com/pharmalot/2020/01/13/multiple-sclerosis-drug-prices-2/?utm_campaign=rss                            5/5
